24 F.3d 243NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES OF AMERICA, Appellee,v.Gregory L. A. THOMAS, Appellant.
No. 93-3985.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 17, 1994.Filed:  May 25, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Gregory L.A. Thomas appeals the district court's1 denial of his motion for production of grand jury transcripts under Federal Rule of Criminal Procedure 6(e)(3)(C)(ii).  Having reviewed the record, we find no abuse of discretion.  See United States v. Silevan, 985 F.2d 962, 965 (8th Cir. 1993) (per curiam).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri